In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00001-CR




              IN RE: WELDON BRIDGES




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                         MEMORANDUM OPINION
        Weldon Bridges has petitioned this Court for mandamus relief.                       Bridges names as

respondents Debra Lee and Candance [sic] Park, court reporters. Bridges complains he has not

been supplied a reporter’s record from a hearing on a matter currently on appeal to this Court in

cause number 06-12-00109-CR. 1

        This Court has limited mandamus jurisdiction; we may issue a writ of mandamus only

against a judge of a district or county court in our district. TEX. GOV’T CODE ANN. § 22.221(b)

(West 2004). That jurisdiction does not extend to other parties, such as district attorneys or

district clerks, unless such mandamus relief would be necessary to enforce our jurisdiction. TEX.

GOV’T CODE ANN. § 22.221(a) (West 2004); see also In re Washington, 7 S.W.3d 181, 182–83

(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Likewise, this Court does not have

mandamus jurisdiction over a court reporter unless necessary to enforce our jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a); In re Strickhausen, 994 S.W.2d 936 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding).




1
 The appeal in cause number 06-12-00109-CR is from the trial court’s denial of Bridges’ request for DNA testing.
See TEX. CODE CRIM. PROC. ANN. arts. 64.01, 64.03 (West Supp. 2012). In a previous matter wherein we denied
mandamus relief, we apprised Bridges that no reporter’s record was generated in this matter. See In re Bridges, No.
06-12-00186-CR, 2012 Tex. App. LEXIS 9899 (Tex. App—Texarkana Nov. 29, 2012, orig. proceeding) (mem. op.)
(not designated for publication).
                                                        2
       We find no circumstances presented which would make writs of mandamus issued

against either of the respondents listed by Bridges necessary to enforce our jurisdiction. Lacking

jurisdiction, we deny Bridges’ requested relief.



                                             Josh R. Morriss, III
                                             Chief Justice
Date Submitted:       January 16, 2013
Date Decided:         January 17, 2013

Do Not Publish




                                                   3